This is a companion case to Inland Empire Dairy ProducersAssociation v. Melander, ante p. 145, 235 P. 12. They were by consent tried in the superior court at the same time, though they come here by separate records. The same relief is here sought by the plaintiff association as in that case. The clearly proven facts in this case, as we view them, after a careful reading of all the evidence, brought here by a full statement of facts, render it plain to us that this case must be decided in favor of Casberg and wife upon the same grounds as that case was decided in favor of Melander and wife. The membership marketing contract between the association and Mr. Casberg in behalf of the community here involved was exactly the same in all its terms as the one there involved, except that it was to become effective June 1, 1922, prior to which time, to wit, May 16, 1922, Mr. Casberg conveyed by duly executed bill of sale to his wife the 12 cows constituting the dairy stock of their dairy; the cows and business to thereafter be the sole and separate property of Mrs. Casberg.
Thereafter Mr. Casberg ceased to have any control over or property right in the cows or the business. No milk was ever furnished under the contract, he refusing to furnish milk to the association because he and the community had gone out of the dairy business, and she refusing to furnish milk to the association because she was not bound separately by the contract entered into with the association. Just what was the consideration for the conveyance of the cows and the business by Mr. Casberg to his wife is not rendered certain, the conveyance reciting the "sum of $1 and other valuable consideration." The conveyance, in any event, conveyed absolute title in the cows to Mrs. Casberg, even if it be viewed as a pure gift from him to her. Thereafter Mr. Casberg, who was in failing health, entered upon another vocation less strenuous as far as demands upon his physical energy was concerned. In any event, *Page 703 
he thereafter renounced all claim of ownership in the cows and the business, and has at all times since then recognized her absolute separate ownership thereof. To further discuss this case would be but to repeat in substance the views expressed by us in the disposition of the case of the association against Melander and wife.
The judgment is affirmed.
TOLMAN, C.J., MAIN, BRIDGES and ASKREN, JJ., concur.